Per OumAM.
Fraud can be practiced by a suppressio veri or sug-gestio falsi. “It is a rule of equity, as well as of law, that a suppressio veri is equivalent to a suggestio falsi; and where either tbe suppression of tbe truth or tbe suggestion of what is false can be proved, in a fact material to tbe contract, tbe party injured may have relief against tbe contract.” 18 Johns., 405; Black’s Law Diet., p. 1040; McNair v. Finance Co., 191 N. C., at p. 715. This is good law as well as good morals.
Tbe court below charged clearly and fully tbe law of actionable fraud applicable to tbe facts in this case. We find
No error.